El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Juana Vázquez, vda. de Rucabado, otorgó .poder a la sociedad mercantil Santisteban Chavar'ri y Cía., S. en C., y en virtud de dicho poder la sociedad canceló a nombre de su poderdante cierta hipoteca perteneciente a la misma. En la escritura de cancelación, el socio gestor que compareció en representación de la sociedad firmó el documento estam-pando el nombre de la razón social. Fundado en esta cir-cunstancia, el registrador denegó la inscripción alegando que el gestor debió firmar la escritura con su nombre individual.
A primera vista la cuestión planteada no parece tan simple, y no es extraño que ella induzca a cierta confusión. Sin embargo, un estudio más atento de la ley notarial y de la jurisprudencia nos hace concluir que la forma en que fue suscrita la escritura de cancelación es correcta.
La sección 20, inciso 39, de la Ley Notarial, sección 1998 Comp. 1911, p. 410, declara que serán nulos los instrumen-tos públicos en que no aparezcan las firmas de las partes, *784y parece claro inferir qne esta, disposición tiene que refe-rirse necesariamente a los comparecientes. La sociedad mercantil Santisteban Chavarri y Co., S. en C., compareció a nombre de sn mandante. Dicha sociedad es una persona jurídica que funciona por conducto de sus representantes legales que lo son sus socios gestores. Siendo ello así, son de aplicación los artículos 126, 146 y 147 del Código de Co-mercio que determinan la manera de formar el nombre co-lectivo de las sociedades mercantiles y prescriben que tal nombre constituirá la razón o firma social con que ha de gi-rar la sociedad y que usarán los socios gestores debida-mente autorizados para hacerlo.
En la comparecencia de la escritura se hace la descrip-ción del carácter con que Anselmo Soroeta y Mancicidor comparece a nombre de la sociedad Santisteban Chavarri y Co., S. en C., y si debidamente resulta acreditado el carácter de gestor, no tenemos dudas.que Soroeta suscribió propia-mente la cancelación haciendo uso' únicamente de la firma social.
La Dirección General de los Registros en resolución de mayo 23, 1879, estima válidos los actos o contratos otorga-, dos a nombre de la sociedad bajo la firma que ésta tenga adoptada por persona autorizada para la gestión y adminis-tración de sus negocios. Igual doctrina sostiene la de mayo 28, 1879.
En el Tratado de Notaría por Miguel Fernández Casado, tomo I, página 476, se encuentran los siguientes precedentes:
“Respecto de la representación de las personas jurídicas, el ar-tículo 20 de la Instrucción de 1861 dispuso lo siguiente: 'Las so-ciedades y establecimientos públicos se designarán por los nombres con que fueren conocidos, su razón social o el nombre de los Direc-tores, Administradores ó personas competentemente autorizadas para representarlos o llevar su firma, y por su domicilio.’
“Con diferente redacción, lo propio vino a expresar el art. 5o de la instrucción de 1874, que dice: 'Cuando alguno de los otor-gantes concurre al acto en nombre de una sociedad, establecimiento público, corporación o persona jurídica, se’ expresará esta circuns-*785tancia, designando, además de las relativas a la personalidad del re-presentante, el nombre de dicha entidad y su domicilio, e indicando el título del cual resulte la expresada representación, debiendo au-torizar en su caso el instrumento público con la firma social.’ ”
La práctica más recomendable, aquella que obvia todas las dificultades, es la de firmar con el nombre social aña-diendo la firma individual de la persona que comparece pre-cedida de la palabra “por” en castellano y “by” en inglés.

La nota debe revocarse y ordenar la inscripción del do-cumento.

El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.